                          Case 3:20-mj-00133             Document 7         Filed 08/24/20       Page 1 of 1


AO 442 (Rev. 11/11) Arrest Warrant
                                                                                                                 ORJGINAL
                                         UNITED sTATES orsTruc4LEcbti~ 0s:4S!JSDC·ORP
                                                                  for the
                                                             District of Oregon

                  United States of America
                                 V.                                 )
                                                                    )        Case No. 3:20~mj-00133
                      Kiley John BARGE                              )
                                                                    )
                                                                    )
                                                                    )
                             Defendant


                                                         ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Kiley John BARGE
                                 ---'-----------------------------------
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment             0    Superseding Indictment        0 Information         0 Superseding Information           rJi Complaint
0 Probation Violation Petition              0 Supervised Release .Violation Petition      0 Violation Notice          O Order of the Court

This offense is briefly described as follows:
  18 U.S.C. § 922(g)(1) - Felon in Possession of a Firearm




Date:      June 11, 2020


City and state:       Portland, Oregon                                        HON. JOLIE A. RUSSO, U.S. Magistrate Judg~e_ _
                                                                                             Printed name and title




Date:
